DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In Para. 0025, “rack gear 127, 128s” should read --rack gears 127, 128--
Appropriate correction is required.
Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16 is missing. Claims 17-20 should be renumbered as claims 16-19.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a user” in line 11. It is unclear if the applicant is referring to the same user of line 6 or a distinct user. For examination purposes, the user of line 11 will be read as the same user of line 6.
Claim 6 recites the limitation “second electrode tip” in line 4. There is insufficient antecedent basis for the claim. For examination purposes, the second electrode of claim 5 will be read as –a second electrode tip--.
Claim 7 recites the limitation “the first set of contact surfaces of the first electrode tip” in line 2. There is insufficient antecedent basis for the claim. For examination purposes, the first set of contact surfaces will be read as the --set of contact surfaces-- and the first electrode tip will be read as the --electrode tip-- as described in claim 1.
Claim 8 recites the limitation “the head of the user” in line 4. There is insufficient antecedent basis for the claim. For examination purposes, the head of the user will be read as --a head of a user--.
Claim 8 recites the limitation “the scalp” in line 12. There is insufficient antecedent basis for the claim. For examination purposes, the scalp will be read as --a scalp--.
Claim 9 recites the limitation “a scalp of a user” in line 2. It is unclear if the applicant is referring to the same scalp and user to claim 8 or a distinct scalp and user. For examination purposes, the scalp and user of claim 9 will be read as the same scalp and user of claim 8.
Claim 12 recites the limitation “a scalp of a user” in lines 2-3. It is unclear if the applicant is referring to the same scalp and user to claim 8 or a distinct scalp and user. For examination purposes, the scalp and user of claim 12 will be read as the same scalp and user of claim 8.
Claim 17 recites the limitation “a controller” in line 1. It is unclear if the applicant is referring to the same controller of claim 15 or a distinct controller. For examination purposes, the controllers will be read as the same. 
Claim 18 recites the limitation “the distal surface of the support block” in line 12. There is insufficient antecedent basis for the claim. For examination purposes, the distal surface will be read as --a distal surface of the support block--.
Claim 18 recites the limitation “the scalp of the user” in line 15. There is insufficient antecedent basis for the claim. For examination purposes, the scalp of the user will be read as --a scalp of a user--.
Claims 2-7, 9-17 and 19-20 inherit the issue of indefiniteness from claims 1, 8 and 18 by nature of its dependency. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11166673. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application merely broaden the claim language of Patent ‘673. 
Regarding claim 1
Regarding claims 2 and 11, Patent ‘673 teaches further limitations regarding the electrode body in Patent ‘673 claim 1. The language used in Patent ‘673 claim 1 is comparable to application claims 2 and 11. 
Regarding claims 3 and 4, Patent ‘673 teaches further limitations of the electrode body and spring element in Patent ‘673 claim 5.
Regarding claim 5, Patent ‘673 teaches a second electrode with second contact surfaces in Patent ‘673 claim 1. Patent ‘673 does not explicitly disclose the second set of contact surfaces distinct from the set of contact surfaces. However, it would be obvious to one of ordinary skill in the art to recognize that two distinct electrodes would have distinct electrode tips and thus distinct contact surfaces. Thus, the language used in Patent ‘673 claim 1 is comparable to application claim 5.
Regarding claims 6-7 and 13-14, Patent ‘673 teaches further limitations regarding the first and second sets of contact surfaces and spring element in Patent ‘673 claim 2. The language used in Patent ‘673 claim 2 is comparable to application claims 6-7 and 13-14. 
Regarding claims 8-10, Patent ‘673 teaches a headset with a band, support block, electrode, electrode tip, electrode body and spring element in Patent ‘673 claim 4.
Regarding claims 12, Patent ‘673 teaches further limitations regarding a second electrode and second set of contact surfaces in Patent ‘673 claims 1 and 3. The language used in Patent ‘673 claims 1 and 3 is comparable to application claims 12. 
Regarding claim 15, Patent ‘673 teaches an electrode body configured to transiently couple to an electrode tip and to communicate a sense signal from the electrode tip to a controller Patent ‘673 claim 4. Patent ‘673 does not explicitly disclose the electrode body coupled to a second electrode tip. However, it would have been obvious to one of ordinary skill in the art to 
Regarding claims 17, Patent ‘673 teaches the controller connected to the electrode tip in Patent ‘673 claim 4. The language used in Patent ‘673 claim 4 is comparable to application claim 17. 
Regarding claim 18, Patent ‘673 teaches an electrode body, headset band, magnetic elements, kit of electrode tips, support block and spring elements in Patent ‘673 claims 1 and 4. The language used in Patent ‘673 claim 4 is comparable to application claim 18.
Regarding claim 19, Patent ‘673 teaches first and second electrode tips with first and second contact surfaces in first and second configurations, respectively, in Patent ‘673 claim 1. Patent ‘673 does not explicitly disclose the second set of contact surfaces being in a distinct configuration from the first configuration. Patent ‘673 claim 2 further teaches the first and second contact surfaces being different lengths. Therefore, it would have been obvious to one of ordinary skill in the art to recognize to have incorporated two distinct contact surface configurations as taught by Patent ‘673, claim 2. Thus, the language used in Patent ‘673 claim 1 and 2 is comparable to application claim 19.
Regarding claims 20, Patent ‘673 teaches further limitations of the spring element in Patent ‘673 claim 2. The language used in Patent ‘673 claim 2 is comparable to application claim 20. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794